UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6874



TOMMY LEE NULL,

                                              Plaintiff - Appellant,

          versus

UNITED STATES OF AMERICA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Parkersburg. Charles H. Haden II, Chief
District Judge. (CA-96-376-6)


Submitted:   October 17, 1996             Decided:   October 25, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Tommy Lee Null, Appellant Pro Se. Rebecca A. Betts, United States
Attorney, Charleston, West Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order adopting the

report and recommendation of the magistrate judge and dismissing

his Bivens* complaint under 28 U.S.C. § 1915(d) (1994), amended by
Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321

(1996). We have reviewed the record and the district court's opin-

ion and find no reversible error. Accordingly, we affirm the on the

reasoning of the district court. Null v. United States, No. CA-96-
376-6 (S.D.W. Va. May 15, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




       *
         Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).

                                2